FILED
                             NOT FOR PUBLICATION                             FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RONALD MAGAOAY GARCIA,                           No. 05-74903

               Petitioner,                        Agency No. A044-527-531

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Ronald Magaoay Garcia, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order affirming an immigration

judge’s decision denying his application under 8 U.S.C. § 1186a(c)(4)(B) for a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
waiver of the requirement to file a joint petition with his former spouse to remove

the conditional basis of his lawful permanent resident status. We have jurisdiction

pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s

finding of removability, Nakamoto v. Ashcroft, 363 F.3d 874, 882 (9th Cir. 2004)

and the agency’s order denying the waiver, Damon v. Ashcroft, 360 F.3d 1084,

1088 (9th Cir. 2004). We deny the petition for review.

       Substantial evidence supports the agency’s finding that Garcia is removable

because he failed to satisfy his burden of establishing that his marriage was entered

into in good faith since he did not submit sufficient documentation indicating that

he and his former spouse intended to establish a life together at the time of their

marriage. Cf. Damon, 360 F.3d at 1088-89 (evidence of joint insurance policies,

property leases, income tax forms or bank accounts, and shared residence was

substantial evidence of intent to establish a life together); see also 8 C.F.R.

§ 216.5(e)(2)(i)-(iv).

       Petitioner’s remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED.




NHY/Research                               2                                      05-74903